UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2016 OPTICAL CABLE CORPORATION (Exact name of registrant as specified in its charter) Virginia 000-27022 54-1237042 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 5290 Concourse Drive Roanoke, VA (Address of principal executive offices) (Zip Code) (540) 265-0690 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents Item4.01 Change in Registrant’s Certifying Accountant 3 Item9.01 Financial Statements and Exhibits 3 Signatures 4 Exhibits 2 Item 4.01 Changes in Registrant’s Certifying Accountant KPMG LLP was previously the principal accountants for Optical Cable Corporation. On February 15, 2016, that firm was notified that they would not be reappointed and on February 16, 2016, Brown, Edwards & Company, L.L.P. (“Brown Edwards”) was engaged as principal accountants. The decision to change accountants was approved by the Audit Committee of the Board of Directors. During the two fiscal years ended October 31, 2015, and the subsequent interim period through February 15, 2016, there were no: (1) disagreements with KPMG LLP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements if not resolved to their satisfaction would have caused them to make reference in connection with their opinion to the subject matter of the disagreement, or (2) reportable events. The audit report of KPMG LLP on the consolidated financial statements of Optical Cable Corporation and subsidiaries as of and for the years ended October 31, 2015 and 2014 did not contain any adverse opinion or disclaimer of opinion, nor were they qualified or modified as to uncertainty, audit scope, or accounting principles. A letter from KPMG is attached as Exhibit 16.1 to this Form 8-K. Item9.01 Financial Statements and Exhibits (d) Exhibits The following is filed as an Exhibit to this Report. ExhibitNo. Description of Exhibit Letter from KPMG to the Securities and Exchange Commission dated February 18, 2016 (FILED HEREWITH) 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OPTICAL CABLE CORPORATION By: /s/TRACY G. SMITH Name: Tracy G. Smith Title: Senior Vice President and Chief Financial Officer Dated: February 18, 2016 4
